Title: To George Washington from Lieutenant Colonel John Connolly, 9 March 1780
From: Connolly, John
To: Washington, George


          
            May it please Your Excellency
            Germantown 9th March 1780.
          
          I did myself the Honour of addressing Your Excellency some time ago, requesting permission to go into New York for thirty days in order to arrange my own personal affairs—The Board of War to which I applied for this indulgence was disposed to acquiesce with my request, had it not been esteemed the peculiar prerogative of your Excellency—I hope therefore that your Excellency will be disposed to believe Nothing but pressing necessity could urge me to repeat my solicitation so hastily; & that I shall be favored with thirty days absense on Parole, agreeable to my former petition. I am with the greatest respect your Excellency’s most Obedit & most humble servant.
          
            Jno. Connolly
          
        